DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0198206 in view of Frazier (US 2018/0102592).

Regarding claim 1, Park discloses a vector sum phase shifter [e.g. figs. 3-4], comprising: a first vector sum branch with an input end connected to a first reference input excitation [e.g. I_sel1]; a second vector sum branch with an input end connected to a second reference input excitation [e.g. Q_sel1]; and a summer [see at least N1, N2] to which both an output end of the first vector sum branch and an output end of the second vector sum branch are connected; wherein the first vector sum branch comprises: a first current source [e.g. TI], a first vector direction control circuit [e.g. S1/S2], and a first gate width control circuit [e.g. T1, T2/T3, T4]; wherein the first reference input excitation, after being adjusted by the first current source, passes through the first vector direction control circuit for vector direction determination and is output to the first gate width control circuit, and then to the summer after being adjusted by the first gate width control circuit; wherein the second vector sum branch comprises: a second current source [e.g. TQ], a second vector direction control circuit [e.g. S3/S4], and a second gate width control circuit [e.g. T5, T6/T7, T8]; wherein the second reference input excitation, after being adjusted by the second current source, passes through the second vector direction control circuit for vector direction determination and is output to the second gate width control circuit and then to the summer after being adjusted by the second gate width control circuit; wherein the summer vectorially sums an output signal from the first vector sum branch and an output signal from the second vector sum branch; and the second current source comprises a plurality of current output circuits which form a binary array based on current values, wherein the first gate width control circuit comprises a first transistor array comprising two MOS transistor arrays [e.g. T1, T4; T2, T3] arranged opposite each other; and the second gate width control circuit comprises a second transistor array comprising two MOS transistor arrays [e.g. T5, T8; T6, T7] arranged opposite each other. Park does not disclose wherein the first current source comprises a plurality of current output circuits which form a binary array [interpreted as binary-weighted array] based on current values. However, it’s notoriously well known to one having ordinary skill in the art before the effective filing date of the claimed invention to have current source(s) comprises a plurality of current output circuits which form a binary array based on current values in order to provide various output values. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to current source(s) comprises a plurality of current output circuits which form a binary array based on current values in order to provide various output values. For example, Kimura (US 2004/0008072) discloses to have current source(s) comprises a plurality of current output circuits which form a binary array based on current values [see para. 0079, fig, 5].
Park does not disclose transistor arrays is a binary array based on gate width. However, it’s notoriously well known to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistor arrays is a binary array based on gate width to provide various output values for flexibility. For example, Frazier discloses transistor arrays a binary array based on gate width [para.0042]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park in accordance with the teaching of Frazier regarding binary weighted array in order to provide flexibility.

Regarding claim 2, the combination discussed above discloses the phase shifter of claim 1, wherein the first vector direction control circuit comprises two control switches, only one of which is closed when the phase shifter works; and the second vector direction control circuit comprises two control switches, only one of which is closed when the phase shifter works [see at least fig. 4 Park].

Regarding claim 3, the combination discussed above discloses the phase shifter of claim 1, wherein the first reference input excitation is orthogonal to the second reference input excitation.

Regarding claim 6, the combination discussed above discloses the phase shifter of claim 1, wherein each of the MOS transistor arrays is a combination of MOS transistors based on a Gilbert structure [see figs. 3-4 Park].
Regarding claim 7, the combination discussed above discloses the phase shifter of claim 1, wherein, the MOS transistor arrays each comprises a plurality of MOS transistor groups connected in series, each MOS transistor group comprises three N-type MOS transistors comprising a first N-type MOS transistor, a second N-type MOS transistor, and a third N-type MOS transistor; and in each MOS transistor group, a source of the first N-type MOS transistor, a source of the second N-type MOS transistor, and a drain of the third N-type MOS transistor are connected together, a drain of the first N-type MOS transistor and drains of the first N-type MOS transistors of other MOS transistor groups are connected together, a drain of the second N-type MOS transistor and drains of the second N-type MOS transistors of other MOS transistor groups are connected together, a source of the third N-type MOS transistor and sources of the third N-type MOS transistors of other MOS transistor groups are connected together, and gates of the first N-type MOS transistor, the second N-type MOS transistor, and the third N-type MOS transistor in each MOS transistor group are connected together [see figs. 3-4 Park].

Regarding claim 8, Park discloses a vector sum phase shifting method [e.g. figs. 3-4 Park], comprising: passing a first reference input excitation, after being adjusted by a first current source, through a first vector direction control circuit for vector direction determination and then to a first gate width control circuit for adjustment to generate a first output signal; passing a second reference input excitation, after being adjusted by a second current source, through a second vector direction control circuit for vector direction determination and then to a second gate width control circuit for adjustment to generate a second output signal; and vectorially summing the first output signal and the second output signal, wherein the summer vectorially sums an output signal from the first vector sum branch and an output signal from the second vector sum branch [see matching element in claim 1 Park]. Park does not disclose wherein the first current source comprises a plurality of current output circuits which form a binary array [interpreted as binary-weighted array] based on current values; and the second current source comprises a plurality of current output circuits which form a binary array based on current values, wherein the first gate width control circuit comprises a first transistor array comprising two MOS transistor arrays arranged opposite each other; and the second gate width control circuit comprises a second transistor array comprising two MOS transistor arrays arranged opposite each other. However, it’s notoriously well known to one having ordinary skill in the art before the effective filing date of the claimed invention to have current source(s) comprises a plurality of current output circuits which form a binary array based on current values in order to provide various output values. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to current source(s) comprises a plurality of current output circuits which form a binary array based on current values in order to provide various output values. For example, Kimura (US 2004/0008072) discloses to have current source(s) comprises a plurality of current output circuits which form a binary array based on current values [see para. 0079, fig, 5].
Park does not disclose transistor arrays is a binary array based on gate width. However, it’s notoriously well known to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistor arrays is a binary array based on gate width to provide various output values for flexibility. For example, Frazier discloses transistor arrays a binary array based on gate width [para.0042]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park in accordance with the teaching of Frazier regarding binary weighted array in order to provide flexibility.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on new reference, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 2-3 and 6-8, Applicant’s arguments are based on the arguments discussed above from claim 1. As discuss above, claim 1 is unpatentable at this point. Accordingly, claims 2-3 and 6-8 are unpatentable at this point.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842